DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, and 8-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rahim US 20140163988 discloses a method for representing an account identifier number of a customer with a sequence of words, dividing an account identifier number of a customer into a plurality of subsets of digits, determining a respective word from a database of words for each respective subset of the plurality of subsets of digits. Rahim also disclose combining into a string validation and dialogue manager, as well as validation. 
Moller WO 2020002406 discloses that a code mapping system can take complex information and convert a digitized subset into a sequence of words. Moller also disclose a transfer of the sequence of words to a user. 
Zaeem, et al., in “Modeling and analysis of identity threat behaviors through text mining of identity theft stories,” from Computer and Security, 65, 2017, pgs. 50-63, discloses how identity theft occurs, and using text mining to describe identity theft implications in different segments of society. 
The above reference, in combination, do not teach the inventions use of a receiving, with at least one processor, an authorization request for a payment transaction from a merchant system, the authorization request including the sequence of words; determining, with at least one processor, a reconstructed subset of digits for each word of the sequence of words; combining, with at least one processor, the reconstructed subsets of digits into a reconstructed account identifier number; determining, with at least one processor, the reconstructed account identifier number matches the account identifier number of the customer; and processing, with at least one processor, the payment transaction using the account identifier number of the customer.
35 U.S.C. 101 subject eligibility: 
Applicants remarks (1/10/2022), in response to the Office Action (10/8/2021) with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive. The claims, when considered as an ordered combination amount significantly more than an abstract idea.  The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691